       Case 5:19-cr-00063-JGB Document 77 Filed 08/21/20 Page 1 of 3 Page ID #:262



 1

 2                                                              FILED
                                                      CLERK U.S. D!~T~'r%T ~%QURT

 3
                                                           AUG 2 ~ 20~
 4
                                                     CENTRAL DIS1~iIC~ CALIFORNIA
 5

 6                           UNITED STATES DISTRICT COURT

 7                          CENTRAL DISTRICT OF CALIFORNIA

 8

 9    UNITED STATES OF AMERICA,                  Case No. EDCR 19-062-JGB

10                     Plaintiff,

11              vs.                              ORDER OF DETENTION
                                                 [18 U.S.C. §§ 3148(b), 3143(a)]
12    TYRALE McKISSICK,

~~~
                       Defendant.
141

15         On August 21, 2020, Defendant made his initial appearance following

16    his arrest on a bench warrant issued on November 15, 2019, for alleged

17    violations of the terms and conditions of pretrial release.                       David

18    Kaloyanides, a member of the indigent defense panel who was previously

19    appointed to represent Defendant, appeared for defendant.                     Defendant

20', submitted on the recommendation of detention in the Pretrial Services

21    Report.

22

23         The Court has reviewed the files and             records in this matter,

24    including the report prepared by Pretrial Services on February 19, 2019,

25    and letter dated August 21, 2020, and the ecommendation of detention.

26

27

28

                                             1
      Case 5:19-cr-00063-JGB Document 77 Filed 08/21/20 Page 2 of 3 Page ID #:263



1
           The Court has taken into account the allegations of defendant's
2
     noncompliance with the conditions set for pretrial release (arrest and
3
     conviction for burglary and grand theft while on pretrial release),
4
     failure to report to Pretrial Services,         and an outstanding warrant
5
     issued in December 2019.
6

7
           The Court finds, pursuant to 18 U.S.C. § 3148(b), as follows:
8

9
           1.   Probable cause to believe that Defendant has committed a
10
     Federal, State, or local crime while on release. See Petition for action
11
     on   conditions   of   pretrial   release.   Thus,   there   is   a   rebuttable
12
     presumption that no condition or combination of conditions will assure
13
     that defendant will not pose a danger to the safety of any other person
14
     or the community if released and Defendant has failed to rebut the
15
     presumption; and
16
           2.   Clear and convincing evidence that Defendant has violated the
17
     conditions of his release. See Petition for action on conditions of
18
     pretrial release.
19

20
           Having considered the factors set forth in 18 U.S.C. § 3142(g), the
21
     court finds that there is no longer is any condition or combination of
22
     conditions of release that will assure that the defendant will not flee
23
     or pose a danger to the community or to others if allowed to remain on
24
     bail pending future court proceedings.
25

26

27

28

                                            2
        Case 5:19-cr-00063-JGB Document 77 Filed 08/21/20 Page 3 of 3 Page ID #:264



 11
            The Court finds that there is now a change in circumstances which
 2
       justifies reconsideration of the decision to allow Defendant to remain
 3
       on release.   The Court now finds that, under the current circumstances,
 41
       clear and convincing evidence does not exist to show that the defendant
 5
       is not likely to flee or pose a danger to the community or to others
 6
       if allowed to remain on bail.
 7

 8
            IT THEREFORE IS ORDERED that defendant is remanded to the custody
 9
       of the United States Marshal pending further proceedings to be scheduled
10
       before District Judge Jesus G. Bernal.
11

12     Dated: August 21, 2020.

13

14
                                                                /s/
151                                                         ALKA SAGAR
                                                  UNITES STATES MAGISTRATE JUDGE
E[:~

17 1

18

19

20

21

22

23

24

25

26

27

28

                                              3
